Exhibit 10.2

THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 (AS AMENDED,
THE “ACT”) OR UNDER THE SECURITIES LAWS OF ANY STATE. THIS NOTE MAY NOT BE
TRANSFERRED, SOLD, ASSIGNED, PLEDGED, MORTGAGED, HYPOTHECATED, ENCUMBERED,
GIFTED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE ACT AND UNDER ANY APPLICABLE STATE SECURITIES LAWS, OR AN
EXEMPTION THEREFROM. THIS NOTE MAY NOT BE TRANSFERRED WITHOUT THE CONSENT OF THE
MAKER TO THE EXTENT REQUIRED UNDER THE TERMS OF SECTION 7 HEREOF. ANY ATTEMPT TO
TRANSFER THIS SECURITY IN VIOLATION OF THESE RESTRICTIONS SHALL BE VOID.

NON-NEGOTIABLE PROMISSORY NOTE

 

$20,000,000.00       Issue Date: May 4, 2020

FOR VALUE RECEIVED, THE RECEIPT AND SUFFICIENCY OF WHICH IS HEREBY ACKNOWLEDGED
BY EACH OF THE UNDERSIGNED, EACH OF THE UNDERSIGNED HEREBY AGREES THAT, FRONT
YARD RESIDENTIAL CORPORATION, a Maryland corporation (with its successors, the
“Maker”), promises to pay to AMHERST SFRP VI REIT, LLC, a Delaware limited
liability company (with its successors and registered permitted assigns, the
“Noteholder”), the sum of Twenty Million U.S. Dollars (U.S.$20,000,000), or such
lesser principal amount as may be outstanding on the Maturity Date (as defined
below), together with interest accrued on the outstanding principal balance from
time to time as provided herein, at a rate per annum as hereinafter set forth.
Interest on the principal balance outstanding hereunder shall be computed on the
basis of a year of 360 days, for the actual number of days elapsed, (a) from the
“Issue Date” of this Non-Negotiable Promissory Note (this “Note”) set forth
above (the “Issue Date”) or (b) if later, the day such principal was advanced,
and paid for the actual number of days elapsed (including the first day but
excluding the last day).

This Note has been executed and delivered pursuant to and in accordance with the
terms and conditions of the Termination and Settlement Agreement, dated May 4,
2020 (as amended, restated, modified, waived or supplemented from time to time,
the “Termination and Settlement Agreement”), by and among Maker, BAF Holdings,
LLC, a Delaware limited liability company, BAF Sub, LLC, a Maryland limited
liability company, and Amherst Single Family Residential Partners VI, LP, a
Delaware limited partnership.

All payments of the principal of, and interest on, this Note and all other
obligations evidenced hereby shall be made to the Noteholder not later than 3:00
p.m. (New York time) on the date when due, by wire transfer to the Noteholder’s
account (details of which are provided by the Noteholder to the Maker) or in
such other manner as the Maker and the Noteholder shall mutually agree, in
lawful money of the United States of America in same day funds.

1. Accrual and Imposition of Interest. The outstanding principal amount of this
Note shall bear interest (computed daily until paid) at the Benchmark Rate (as
defined below) from time to time plus five percent (5.00%) per annum, which
shall be due and payable in arrears on the first Business Day (as defined below)
of each calendar quarter and, in the case of accrued and unpaid interest on any
principal amount hereof prepaid or repaid, on the date of such prepayment or
repayment. Notwithstanding the foregoing, while any Event of Default exists and
for so long as it continues, upon and following written notice of the same from
the Noteholder (or automatically in the case of an Event of Default described in
Section 6(e) hereof), the outstanding principal amount of this Note shall bear
interest at a rate that is two percent (2.00%) in excess of the rate of interest
otherwise payable thereon under this Note. All interest shall be payable in
arrears on the first Business Day of each calendar quarter.



--------------------------------------------------------------------------------

As used herein:

“Benchmark Rate” means, with respect to advances of principal under this Note,
for any calendar month (a) an interest rate per annum equal to the Published
LIBO Rate for such calendar month or (b) if such rate referred to in clause
(a) is not available as of the commencement of any calendar month for any reason
(the “LIBO Termination Date”), the Replacement Benchmark Rate for such calendar
month; provided that, at any time the rate applicable pursuant to clause (a) or
(b) above shall be less than 0.30% per annum, such rate shall be deemed to be
0.30% per annum.

“Published LIBO Rate” means, with respect to any calendar month, the rate of
interest for a one (1) month interest period appearing on the applicable
Bloomberg page (or on any successor or substitute page of such service, or any
successor to such service as determined by the Maker) as the London interbank
offered rate for deposits in U.S. Dollars for a term comparable to such one
(1) month interest period, at approximately 11:00 a.m. (London time) on the date
which is two (2) Business Days prior to the commencement of such calendar month
(but if more than one rate is specified on such page, the rate will be an
arithmetic average of all such rates).

“Replacement Benchmark Rate” means an alternate benchmark rate, together with
applicable spread or other adjustments (if any) to such benchmark, reasonably
determined by the Maker, in consultation with the Noteholder, and notified to
the Noteholder in writing by the Maker, which shall represent an alternative
benchmark rate, and related adjustments, as applicable, then prevailing for U.S.
dollar-denominated credit facilities as a replacement for 1-month LIBOR, it
being agreed in any event that the Maker and the Noteholder will negotiate
promptly and in good faith to establish the Replacement Benchmark Rate, together
with related administrative, technical and conforming changes to the provisions
of this Note, by mutual agreement, upon the reasonable request of either the
Maker or the Noteholder, in advance of any date when the Published LIBO Rate
would be unavailable or cease to represent a prevailing benchmark interest rate
under U.S. dollar-denominated credit facilities; provided, that on and from the
date that the Published LIBO Rate is no longer available until such time as the
Maker and Noteholder have agreed an alternate benchmark rate as set forth above,
the “Replacement Benchmark Rate” shall be the sum of the Published LIBO Rate for
each of the months in the six (6) month period immediately preceding the LIBO
Termination Date, divided by six (6) (as determined in good faith by the Maker).

2. Advances and Payments.

(a) Advances. This Note evidences advances made by the Noteholder to the Maker
from time to time in accordance with this Section 2. The aggregate outstanding
principal balance of this Note at any time shall be the total of all outstanding
advances less the amount of all payments of principal made on this Note from
time to time by or for the account of the Maker. As of the Issue Date, after
giving effect to the advance made on the Issue Date, the aggregate outstanding
principal amount of this Note is Zero U.S. Dollars (U.S.$0). The Maker may pay
down and reborrow amounts advanced and subsequently repaid under this Note.

(b) Advance Requests. At any time and from time to time prior to the Maturity
Date, the Maker may request advances of principal under this Note from the
Noteholder in an aggregate principal amount at any one time outstanding not to
exceed Twenty Million U.S. Dollars (U.S.$20,000,000) (the “Commitment Amount”).
Each such request for an advance of principal under this Note shall be in a
minimum principal amount of Five Hundred Thousand U.S. Dollars (U.S.$500,000).
Each request for an advance shall be made by delivering to the Noteholder the
Request for Loan Advance in the form attached hereto as Exhibit A (a “Request
for Advance” and, together with this Note, collectively, the “Note Documents”)
by 11:00 a.m. (New York time) at least eleven (11) Business Days (or such
shorter period as may be agreed to by the Noteholder in its sole discretion) in
advance. Within eleven (11) Business Days

 

2



--------------------------------------------------------------------------------

after receipt of the Request for Advance, the Noteholder shall advance such
amounts requested to the Maker in such Request for Advance by wire transfer of
immediately available funds to the account specified in the Request for Advance.
The Noteholder hereby commits to make the advances to the Maker requested by the
Maker in accordance with the terms of, and subject to the conditions contained
in, this Section 2; provided, that the aggregate principal amount of the
advances at any one time outstanding shall not exceed the Commitment Amount.

(c) Funding Conditions. Before each advance made on or following the date
hereof, the following conditions must be satisfied:

(i) (A) no Event of Default (as defined below) shall have occurred and be
continuing and (B) no failure by the Maker to pay accrued interest under this
Note when due as described in Section 6(b) hereof which failure would, with the
passage of time, become an Event of Default, shall have occurred and be
continuing;

(ii) the representations and warranties of the Maker contained in Section 4 of
this Note shall be true and correct in all material respects (in each case
without duplication of any materiality qualifier contained therein), on and as
of the date of such advance, except to the extent that any such representation
or warranty relates to an earlier date in which case such representation or
warranty shall be true and correct in all material respects (without duplication
of any materiality qualifier contained therein) as of such earlier date; and

(iii) the Maker shall have delivered a Request for Advance to the Noteholder in
accordance with Section 2(b) above.

Each request for an advance shall be deemed to be a representation and warranty
by the Maker on the date

of such advance as to the facts specified in Sections 2(c)(i) and (ii) above.

(d) Payments. To the extent not sooner due and payable in accordance with the
terms hereof, the aggregate outstanding principal balance of this Note, plus any
and all accrued and unpaid interest thereon, shall be due and payable in full on
May 4, 2022 (the “Maturity Date”). If a payment under this Note otherwise would
become due and payable on a day that is not a Business Day, the due date thereof
shall be extended to the immediately succeeding Business Day, and interest shall
be payable thereon during such extension. As used herein, “Business Day” shall
mean any day that is not a Saturday, Sunday or other day on which commercial
banks in New York City are authorized or required by law to remain closed and,
in respect of matters related to the Published LIBO Rate, a day on which
dealings are carried on in the London interbank eurodollar market. Payments by
the Maker on this Note shall be made to the Noteholder by wire transfer to the
account of the Noteholder specified in writing by the Noteholder to the Maker
from time to time in accordance with the terms hereof.

(e) Voluntary Prepayments; Commitment Reductions. The Maker shall have the right
at any time, and from time to time, in its sole discretion, to (i) prepay,
without premium or penalty, the obligations outstanding under this Note in whole
or in part without notice to the Noteholder and/or (ii) reduce the Commitment
Amount under this Note in whole or in part upon prior written notice to the
Noteholder, in each case, in a minimum principal amount of Five Hundred Thousand
U.S. Dollars (U.S.$500,000), with the proceeds of any such prepayment
contemplated by the foregoing clause (i) to be applied in accordance with
Section 2(f) below, it being expressly understood and agreed that (A) any such
prepayment contemplated by the foregoing clause (i) shall not reduce the
Commitment Amount and (B) any reduction of the Commitment Amount pursuant to the
foregoing clause (ii) may, at the election of the

 

3



--------------------------------------------------------------------------------

Maker, be made conditional on the consummation of any transaction specified by
the Maker in its notice of such reduction.

(f) Application of Payments. All payments and prepayments made pursuant to the
terms of this Note shall be applied to amounts then due and payable in the
following order: first to the then unpaid interest accrued on the outstanding
principal balance of this Note; and second to the then outstanding principal
balance of the Note.

3. General Provisions Regarding Payments. The Maker will pay all amounts due
hereunder at the place for payment specified above in lawful money of the United
States of America in same day funds. The Maker hereby waives diligence,
presentment, demand, protest and notice of any kind whatsoever. The Maker shall
be entitled to deduct and withhold from any amounts payable or otherwise
deliverable pursuant to this Note such amounts as may be required to be deducted
or withheld therefrom under any provision of applicable law, and to request and
be provided any necessary tax forms and information in connection therewith. To
the extent such amounts are so deducted or withheld and paid over to the
appropriate taxing authority, such amounts shall be treated for all purposes
under this Note as having been paid to the person to whom such amounts otherwise
would have been paid.

4. Representations and Warranties. The Maker represents and warrants to the
Noteholder as of each of the Issue Date and as of the date of each advance
evidenced by this Note, that:

(a) the Maker is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization, and has the requisite
organizational power and authority to own its properties and to transact the
businesses in which it is now engaged;

(b) the Maker has taken all necessary organizational action to authorize the
execution, delivery and performance of this Note and is duly authorized to enter
into, deliver and perform its obligations under this Note;

(c) this Note constitutes a legal, valid and binding obligation of the Maker,
enforceable against the Maker in accordance with its terms;

(d) none of the making of this Note or the performance by the Maker of its
obligations hereunder will (i) violate any provision of the Maker’s certificate
of incorporation or bylaws, (ii) violate any provisions of any applicable
statute or any applicable order, rule or regulation of any governmental
authority having jurisdiction over the Maker or any of its properties or assets,
(iii) conflict with or result in a breach of any of the terms or provisions of,
or constitute a default under, any material indenture, mortgage, deed of trust,
security agreement, credit agreement or other agreement or instrument to which
the Maker is a party, or to which any of the Maker’s property or assets is
subject and (iv) will not result in or require the creation or imposition of any
lien upon or with respect to any of the assets of the Maker, except, in the case
of each of the foregoing clauses (ii), (iii) and (iv), as would not reasonably
be expected to have a Material Adverse Effect (as defined below); and

(e) no material consent, approval, authorization, order, registration or
qualification of or with any governmental authority is required for the
execution, delivery and performance by the Maker of its obligations under this
Note except for those that have been obtained or made and are in full force and
effect or those the failure of which to obtain or make would not reasonably be
expected to have a Material Adverse Effect.

As used herein, “Material Adverse Effect” shall mean a material adverse effect
on (a) the business operations, properties, assets or financial condition of the
Maker and is subsidiaries, taken as a

 

4



--------------------------------------------------------------------------------

whole, (b) the ability of the Maker to pay and perform its obligations under
this Note when due or (c) the legality or validity or binding effect or
enforceability against the Maker, of this Note.

5. Covenants. For so long as any advances shall remain outstanding or the
Commitment Amount shall be greater than zero:

(a) The Maker will deliver to the Noteholder, within five (5) Business Days of
the Chief Executive Officer, the Chief Financial Officer or Treasurer of the
Maker (each, a “Responsible Officer”) obtaining actual knowledge that an Event
of Default has occurred and is continuing, notification in reasonable detail of
such Event of Default.

(b) Except as would not reasonably be expected to have a Material Adverse
Effect, the Maker will:

(i) except in connection with a transaction described in Section 5(d) below,
(A) preserve and maintain its legal existence, (B) preserve all of its material
rights, privileges and franchises; and (C) remain in good standing under the
laws of each state in which it conducts business and its jurisdiction of
organization;

(ii) comply with the requirements of, and conduct its business in compliance
with, all applicable laws, rules, regulations and orders of governmental
authorities (including, without limitation, truth in lending, real estate
settlement procedures and environmental laws); and

(iii) pay and discharge all taxes and governmental charges or levies imposed on
it or on its income or profits or on any of its property prior to the date on
which penalties attach thereto, except for any such tax, charge or levy the
payment of which is being contested in good faith and against which adequate
reserves are being maintained (as determined in good faith by the Maker).

(c) The Maker shall use the proceeds of all advances under this Note for general
corporate purposes; provided, that no portion of the proceeds of any advance
shall be used by the Maker in any manner that is in violation in any material
respect of any law applicable to the Maker.

(d) The Maker shall not consummate any merger, consolidation or amalgamation to
which it is a party or liquidate, wind up or dissolve itself (or consent to any
liquidation, winding up or dissolution of itself), or dispose or permit the
disposition of all or substantially all of the assets of the Maker (each of the
foregoing, a “Fundamental Change Transaction”) unless prior to or substantially
concurrently with the consummation of such Fundamental Change Transaction either
(i) the surviving, resulting or successor entity of such merger consolidation or
amalgamation, recipient of the assets distributed in such liquidation, winding
up or dissolution, or purchaser of such assets, as the case may be, in such
Fundamental Change Transaction shall expressly assume the obligations of the
Maker hereunder or (ii) the Commitment Amount is reduced to zero and all
outstanding principal and all accrued and unpaid interest under this Note are
repaid in full.

6. Events of Default. If any of the following events (“Events of Default”) shall
occur and be continuing:

 

  (a)

the Maker shall fail to make payment on the Maturity Date of the outstanding
principal amount of this Note;

 

5



--------------------------------------------------------------------------------

  (b)

the Maker shall fail to make payment when due of any interest accrued on any
obligations outstanding under this Note and such failure continues for a period
of ten (10) Business Days following the failure of the Maker to make such
payment;

 

  (c)

the Maker shall fail to observe or perform, as required by the relevant
provision, any covenant contained in Section 5 of this Note and (other than in
the case of the covenant contained in Section 5(d)) such failure to observe or
perform shall continue unremedied for a period of thirty (30) days after the
earlier of a Responsible Officer of the Maker obtaining actual knowledge of such
failure or delivery of written notice of such failure by the Noteholder to the
Maker;

 

  (d)

any representation or warranty made or expressly deemed made by the Maker in
this Note being untrue in any material respect as of the date made or expressly
deemed made;

 

  (e)

(i) the Maker shall admit in writing its inability to pay its debts generally,
or shall make a general assignment for the benefit of creditors; or (ii) any
proceeding shall be instituted by or against the Maker seeking to adjudicate it
a bankrupt or insolvent, or seeking liquidation, winding up or reorganization of
it or its debts under any law relating to bankruptcy, insolvency or
reorganization or relief of debtors, or an order for relief shall be entered by
a court of competent jurisdiction in respect of the Maker in any such
proceeding, or an order for the appointment of a receiver, trustee, custodian or
other official having similar powers over the Maker shall be entered by any such
court in respect of the Maker, or any substantial part of its property, in any
such proceeding, which, in each case under this clause (ii) (other than in the
case of a proceeding instituted by the Maker with respect to itself) shall
remain undismissed, unstayed, unvacated and unbonded for a period of one hundred
and twenty (120) consecutive days; or

 

  (f)

default shall occur under the documentation for any indebtedness for borrowed
money of the Maker or any of its subsidiaries with an aggregate outstanding
principal amount in excess of $30,000,000 if such default (i) constitutes the
failure to pay the outstanding principal amount of such indebtedness at the
scheduled final maturity date thereof, determined after giving effect to any
applicable periods of grace or (ii) has resulted in the acceleration of the
entire outstanding principal amount of such indebtedness prior to its scheduled
final maturity date, and in the case of each of (i) and (ii) such indebtedness
is not otherwise repaid or refinanced;

then, in the case of any of the Events of Default specified above, the
Noteholder may, by written notice to the Maker, terminate the Commitment Amount
and declare the entire outstanding principal amount of this Note and all accrued
and unpaid interest thereon forthwith due and payable, whereupon the Commitment
Amount shall be reduced to zero and such outstanding principal amount and
interest shall become immediately due and payable, without demand, protest,
presentment, notice of dishonor or any other notice or demand whatsoever, all of
which are hereby waived by the Maker, and exercise all rights and remedies
available to it under applicable law; provided that in the case of an Event of
Default specified in clause (e) above, the Commitment Amount shall immediately
and automatically be terminated and reduced to zero and the entire principal
amount of this Note and all accrued and unpaid interest thereon shall become
immediately and automatically due and payable without any notice to the Maker.

7. Assignments. This Note shall be binding upon and inure to the benefit of each
of the Maker and the Noteholder and their respective legal successors and
registered permitted assigns; provided, this

 

6



--------------------------------------------------------------------------------

Note shall not be assigned by operation of law or otherwise without the prior
written consent of each of the other parties hereto, and any assignment without
such consent shall be null and void. Notwithstanding the foregoing, the
Noteholder shall not be restricted in its right to assign all or any portion of
its rights and obligations in respect of this Note (a) to any entity that is not
a competitor or a known or identified affiliate of a competitor of the Maker or
any of its subsidiaries while any Event of Default referred to in Section 5(a)
or 5(e) above has occurred and is continuing or (b) to any subsidiary of the
Noteholder if the Maker fails to remain a “publicly offered REIT” within the
meaning of Section 856(c)(5)(L) of the Internal Revenue Code of 1986, as amended
and the Noteholder reasonably determines that its continued ownership of an
interest in this Note is likely to result in adverse tax consequences for the
Noteholder or its direct or indirect owners; provided, that with respect to
clause (b) above, (i) any such assignment shall not relieve the Noteholder of
its obligation to fund advances to the Maker in accordance with Section 2 hereof
in the event that such assignee subsidiary fails to fund the same in accordance
with Section 2 hereof and (ii) the Noteholder shall be responsible for any
breach by any such assignee subsidiary of the obligations hereunder that are
applicable to the Noteholder. The initial Noteholder, acting solely for this
purpose as an agent of the Maker, shall maintain at one of its offices a
register for the recordation of the names and addresses of the Noteholders and
the principal amounts (and stated interest) of the advances evidenced by this
Note owing to each Noteholder pursuant to the terms hereof from time to time
(the “Register”). The entries in the Register shall be conclusive absent
manifest error, and the Maker and the Noteholders shall treat each person whose
name is recorded in the Register pursuant to the terms hereof as a Noteholder
hereunder for all purposes of this Note unless the assignment to such person of
an interest herein was not permitted by the terms of this Note. The Register
shall be available for inspection by the Maker and any Noteholder, at any
reasonable time and from time to time upon reasonable prior notice.

8. Savings Clause. Notwithstanding anything to the contrary contained herein, in
no event will the Maker be required to pay a rate of interest in excess of the
maximum interest rate permitted under law applicable to the Maker. In the event
that the Noteholder ever receives from the Maker, as interest, any amount in
excess of the maximum rate permitted by law applicable to the Maker, all amounts
so received shall be deemed partial prepayments of principal by the Maker and
applied as of the date received or, if the principal amount of this Note has
been paid, refunded to the Maker.

9. Severability. The provisions of this Note shall be deemed severable and the
invalidity or unenforceability of any provision shall not affect the validity or
enforceability of the other provisions hereof. If any provision of this Note, or
the application thereof to any person or entity or any circumstance, is invalid
or unenforceable, (a) a suitable and equitable provision negotiated in good
faith by the parties hereto shall be substituted therefor in order to carry out,
so far as may be valid and enforceable, the intent and purpose of such invalid
or unenforceable provision and (b) the remainder of this Note and the
application of such provision to other persons or entities or circumstances
shall not, subject to clause (a) above, be affected by such invalidity or
unenforceability, except as a result of such substitution, nor shall such
invalidity or unenforceability affect the validity or enforceability of such
provision, or the application thereof, in any other jurisdiction.

10. Notices. Notices, requests, instructions or other documents to be given
under this Note shall be in writing and shall be deemed given, (a) when
delivered, if delivered personally to the intended recipient, (b) upon
transmission, if sent by email (provided no “bounceback” or notice of
non-delivery is received) and (c) one (1) Business Day later, if sent by
overnight delivery via a national courier service (providing proof of delivery),
and in each case, addressed to a party at the address set forth on each party’s
signature page hereto or to such other persons or addresses as may be designated
in writing to the other party by the party to receive such notice as provided on
the respective signature pages hereto.

11. No Guarantees or Third Party Liability. No recourse shall be had for the
payment of the principal or interest of this Note, or for any premium or other
claim based hereon, or otherwise in respect

 

7



--------------------------------------------------------------------------------

hereof, against any incorporator, stockholder, employee, agent, officer or
director, past, present or future of Maker, or by the enforcement of any
assessment or penalty, or otherwise, all such liability being expressly waived
and released by Noteholder’s acceptance of this Note.

12. Counterparts; Effectiveness. This Note may be executed in any number of
counterparts (including by attachment to electronic mail in portable document
format (PDF)), each such counterpart being deemed to be an original instrument,
and all such counterparts shall together constitute the same agreement, and
shall become effective when one or more counterparts have been signed by each of
the parties hereto and delivered to the other parties hereto.

13. Modification or Amendment. This Note may only be amended, modified or
supplemented in writing by the parties hereto, by action of the boards of
directors (or equivalent managers) of the respective parties.

14. Waiver. Any provision of this Note may be waived if, and only if, such
waiver is in writing and signed by the party against whom the waiver is to be
effective. No failure or delay by any party in exercising any right, power or
privilege hereunder shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. Except as otherwise herein
provided, the rights and remedies herein provided shall be cumulative and not
exclusive of any rights or remedies provided by law.

15. Entire Agreement. This Note (including any exhibits hereto) constitutes the
entire agreement, and supersedes all other prior agreements, understandings,
representations and warranties both written and oral, among the parties, with
respect to the subject matter hereof.

16. Expenses. Except as otherwise expressly provided herein or in the
Termination and Settlement Agreement, all costs and expenses, including fees and
disbursements of counsel, financial advisors and accountants, incurred in
connection with this Note shall be paid by the party incurring such costs and
expenses.

17. No Third-Party Beneficiaries. This Note is not intended to, and does not,
confer upon any person other than the parties hereto any rights or remedies
hereunder.

18. GOVERNING LAW; JURISDICTION. THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK. THE PARTIES HERETO HEREBY
SUBMIT TO THE NONEXCLUSIVE JURISDICTION OF THE UNITED STATES DISTRICT COURT FOR
THE SOUTHERN DISTRICT OF NEW YORK AND OF ANY NEW YORK STATE COURT SITTING IN THE
CITY NEW YORK FOR PURPOSES OF ALL LEGAL PROCEEDINGS ARISING OUT OF OR RELATING
TO THIS NOTE. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE
TO THE LAYING OF THE VENUE OF ANY SUCH PROCEEDING BROUGHT IN SUCH COURT AND ANY
CLAIM THAT ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM.

19. WAIVER OF JURY TRIAL. TO THE EXTENT NOT PROHIBITED BY APPLICABLE LAW THAT
CANNOT BE WAIVED, EACH OF THE PARTIES HERETO HEREBY WAIVES AND COVENANTS THAT IT
WILL NOT ASSERT (WHETHER AS PLAINTIFF, DEFENDANT OR OTHERWISE) ANY RIGHT TO
TRIAL BY JURY IN ANY FORUM IN RESPECT OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR BASED UPON THIS NOTE OR THE SUBJECT MATTER

 

8



--------------------------------------------------------------------------------

THEREOF OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THIS NOTE, IN
EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING.

[signature pages follow]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Maker and the Noteholder have caused this Note to be
duly executed as of the day and year first above written.

 

FRONT YARD RESIDENTIAL CORPORATION,


as the Maker

By:  

/s/ Robin N. Lowe

Name:   Robin N. Lowe Title:   Chief Financial Officer Address for Notices:

Front Yard Residential Corporation

5100 Tamarind Reef

Christiansted, United States Virgin Islands 00820 Attention: Michael Lubin

Email: frontyardresidential@altisourceamc.com

 

with a copy to (which shall not constitute notice):

Weil, Gotshal & Manges LLP

767 Fifth Avenue

New York, NY 10153 Attention: Michael J. Aiello Sachin Kohli Email:
michael.aiello@weil.com sachin.kohli@weil.com

[Signature Page to Non-Negotiable Promissory Note]



--------------------------------------------------------------------------------

AMHERST SFRP VI REIT, LLC,

as Noteholder

By:  

/s/ Joseph Gatti

Name:   Joseph Gatti Title:   Vice President and Secretary Address for Notices:

c/o Amherst Residential, LLC

5001 Plaza on the Lake, Suite 200

Austin, TX 78746 Attention: Joseph Gatti

Email: jgatti@amherst.com

 

with a copy to (which shall not constitute notice):

Gibson, Dunn & Crutcher LLP

200 Park Avenue

New York, NY 10166 Attention: Eduardo Gallardo Email: egallardo@gibsondunn.com

[Signature Page to Non-Negotiable Promissory Note]



--------------------------------------------------------------------------------

EXHIBIT A

REQUEST FOR ADVANCE

 

 

      Date: ________________________

 

            Draw No.: ____________________

Re: Non-Negotiable Promissory Note, dated May 4, 2020 (the “Note”), made by
FRONT YARD RESIDENTIAL CORPORATION, a Maryland corporation (with its successors,
the “Maker”), in favor of AMHERST SFRP VI REIT, LLC, a Delaware limited
liability company (the “Noteholder”).

 

  1.

Pursuant to the Note, the Maker hereby requests from the Noteholder an advance
(the “Advance”) in the amount of [•] U.S. Dollars (U.S.$[________________]) on
[date].

 

  2.

The Maker hereby requests that the Advance be made by wire transfer of
immediately available funds at the following account: [•];

 

  3.

The principal amount outstanding under the Note, after giving effect to the
Advance is [______________] U.S. Dollars (U.S.$[______________]); and

 

  4.

The Maker hereby certifies that it has duly caused this Request for Loan Advance
to be signed on its behalf by the undersigned, thereto duly authorized.

[signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Maker has executed and delivered this Request for
Advance to the Noteholder as of this ______ day of ___________, 20__.

 

FRONT YARD RESIDENTIAL CORPORATION, as the Maker By:  

                 

Name:   Title:  

[Signature Page to Request for Advance]